Case 1:19-cr-00139-RJD Document 100 Filed 08/11/21 Page 1 of 2 PageID #: 371




                                                                                                                                                                   N-i   I
                                                                               I
                                                                               nsi
                                                                               Oi
                                                                               S;
                                                                                                                                i                  . r*-§ I'3
                                                                                                                                                   ,i -ft
                                                                                                                                                    sS> c "Ti
                                                                                                                                                    'i .-^ ■ I 1
                                                                                                                                 \i
                                                                                                                                ^1
                                                                                                                                ^1
                                                                                                                                 » i
                                                                                                                                                   ^^ 1
                                                                                                                                                   Midi
                                                                                                                                                    ^ C ^ A/. ^
                                                                                                                                  s
                                                                                     f                                I
                                                                                                                      i • ^
                                                                                                                            : q
                                                                                                                            I


                                                                                                                                                    w
                                                                                                                                                    A •—
                                                                                                                                                        a
                                                                                                                                                    fl -Sic
                                                                                                                                                         s I
                                                                                                                                                            <s
                                                                                      '^      1 ,0 -i4
                                                                                                                      ! 1 :^                                3^
                                                                                     2                                I          oi
                                                                                              : ^ 9                   !          U'
                                                                                      Vi
                                                                                       vs
                                                                                                  -d ^il              i     ■
                                                                                                                      i     :      I
                                                                                              !   1 JM            -1        ^   >
                                                                                              !     ^                                                              P     5:> Q
                                                                                                                  H             J
                                                                                              i S     1    a 5j
                                                                                              ^ tl •-IS'o     '
                                                                                                              ^                 Va,
                                                                                      >;
                                                                                                  C VA'               Ss
                                                                                       nJ                             c
                                                                                       V    "*'     —J     q
                                                                                       >
                                                                                                   i^     "Xii
                                                                                                                  -Ul
                                                                                                                                                   -I y
                                                                                                                  .3
                                                                                              4M          Ui      m                                3-^ 4 ^ 4
                                                                                                                  ! !
                                                                                                                  \   I '
                                                                                                                            s
                                                                                     b'/l.y dA                    id VAA               "i /\! -I
                                                                                                                      '     1      1
Case 1:19-cr-00139-RJD Document 100 Filed 08/11/21 Page 2 of 2 PageID #: 372




            L/n'W—^laiei Cjot\siAu'hori^S2e           V-
            HQ5-JJ.SU^5bXI-^(^—
                                                       £j}iy.^SMLjin.rij'<?^

                                            /{ndrc^ ]vf//>(/rr)
